Exhibit 10.1

 

FIRST AMENDMENT TO BUSINESS MANAGEMENT AGREEMENT

 

THIS FIRST AMENDMENT TO BUSINESS MANAGEMENT AGREEMENT, dated as of January 11,
2011 (the “Amendment”), by and between Government Properties Income Trust, a
Maryland real estate investment trust (the “Company”), and Reit Management &
Research LLC, a Delaware limited liability company (the “Manager”).

 

WHEREAS, the Company and the Manager are parties to a Business Management
Agreement, dated as of June 8, 2009 (the “Business Management Agreement”); and

 

WHEREAS, the Company and the Manager wish to amend the Business Management
Agreement as further provided in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                    Section 17 of the Business Management Agreement is hereby
replaced in its entirety to read as follows:

 

17.                                 Term, Termination.   This Agreement shall
continue in force and effect until December 31, 2011, and shall be automatically
renewed for successive one year terms annually thereafter unless notice of
non-renewal is given by the Company or the Manager before the end of the term. 
It is expected that the terms and conditions may be reviewed by the Independent
Trustees of the Compensation Committee of the Trustees at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated (a) by either party
hereto upon sixty (60) days’ written notice to the other party, which
termination, if by the Company, must be approved by a majority vote of the
Independent Trustees serving on the Compensation Committee of the Trustees, or
if by the Manager, must be approved by a majority vote of the directors of the
Manager; and (b) by the Manager upon five (5) business days written notice to
the Company if there is a Change of Control.

 

For purposes of this Agreement, a “Change of Control” shall mean:  (a) the
acquisition by any person or entity, or two or more persons or entities acting
in concert, of beneficial ownership (such term, for purposes of this Section 17,
having the meaning provided such term in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of 9.8% or more, or rights, options or
warrants to acquire 9.8% or more, or any combination thereof, of the outstanding
Common Shares or other voting interests of the Company, including voting proxies
for such shares, or the power to direct the management and policies of the
Company, directly or indirectly (excluding the Manager and its affiliates and
persons or entities that beneficially own 9.8% or more of the

 

1

--------------------------------------------------------------------------------


 

Company’s outstanding Common Shares as of immediately prior to the execution and
delivery of this Agreement by the parties hereto); (b) the merger or
consolidation of the Company with or into any other entity (other than the
merger or consolidation of any entity into the Company that does not result in a
Change in Control of the Company under clauses (a), (c), or (d) of this
definition); (c) any one or more sales or conveyances to any person or entity of
all or any material portion of the assets (including capital stock or other
equity interests) or business of the Company and its subsidiaries taken as a
whole; provided, however, that, with respect to the Company, the acquisition of
Transferred Assets by the Company or any of its subsidiaries shall not
constitute a Change of Control pursuant to this clause (c); or (d) the
cessation, for any reason, of the individuals who at the beginning of any 36
consecutive month period constituted the Trustees (together with any new
trustees whose election by the Trustees or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the trustees
then still in office who were either trustees at the beginning of any such
period or whose election or nomination for election was previously so approved)
to constitute a majority of the Trustees then in office; provided, however, a
Change of Control of the Company shall not include the acquisition by any person
or entity, or two or more persons or entities acting in concert, of beneficial
ownership of 9.8% or more of the Company’s outstanding Common Shares or other
voting interests of the Company if such acquisition is approved by the Trustees
in accordance with the Company’s organizational documents and if such
acquisition is otherwise in compliance with applicable law.

 

Section 18 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
15 and 18, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

 

2.                    Section 25 of the Business Management Agreement is hereby
replaced in its entirety to read as follows:

 

25.                                 No Third Party Beneficiary. Except as
otherwise provided in Section 27(i), no person or entity other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

3.                    Section 27 of the Business Management Agreement is hereby
replaced in its entirety to read as follows:

 

27.                                 Arbitration.

 

(a)     Any disputes, claims or controversies between the parties (i) arising
out of or relating to this Agreement or the provision of services by the Manager
pursuant to this Agreement, or (ii) brought by or on behalf of any shareholder
of the Company (which, for purposes of this Section 27, shall mean any
shareholder of record or any beneficial owner of shares of the Company, or any
former shareholder of record or beneficial owner

 

2

--------------------------------------------------------------------------------


 

of shares of the Company), either on his, her or its own behalf, on behalf of
the Company or on behalf of any series or class of shares of the Company or
shareholders of the Company against the Company or any trustee, officer, manager
(including Reit Management & Research LLC or its successor), agent or employee
of the Company, including disputes, claims or controversies relating to the
meaning, interpretation, effect, validity, performance or enforcement of this
Agreement, including this arbitration agreement, the Declaration of Trust or the
Bylaws (all of which are referred to as “Disputes”), or relating in any way to
such a Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 27.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against trustees, officers or managers of the Company
and class actions by a shareholder against those individuals or entities and the
Company.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.

 

(b)     There shall be three arbitrators.  If there are only two parties to the
Dispute, each party shall select one arbitrator within 15 days after receipt by
respondent of a copy of the demand for arbitration.  Such arbitrators may be
affiliated or interested persons of such parties.  If either party fails to
timely select an arbitrator, the other party to the Dispute shall select the
second arbitrator who shall be neutral and impartial and shall not be affiliated
with or an interested person of either party.  If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the parties who have
appointed the first arbitrator.  The two arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator.  If the third arbitrator has not been appointed within the time
limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)     The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.

 

(d)     There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators.

 

3

--------------------------------------------------------------------------------


 

(e)     In rendering an award or decision (the “Award”), the arbitrators shall
be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based

 

(f)      Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the Company’s award to the claimant or the claimant’s attorneys. 
Each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)     An Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between such parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators. Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)     Any monetary award shall be made and payable in U.S. dollars free of any
tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(i)      This Section 27 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

4

--------------------------------------------------------------------------------


 

4.                                       This Amendment shall be effective as of
the day and year first above written.  Except as amended hereby, and as so
amended, the Business Management Agreement shall remain in full force and effect
and shall be otherwise unaffected hereby.

 

5.                                       The provisions of this Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

6.                                       This Amendment may be executed in
separate counterparts, each of such counterparts shall for all purposes be
deemed to be an original and all such counterparts shall together constitute but
one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Business Management Agreement to be executed by their duly authorized officers,
under seal, as of the day and year first above written.

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By:

/s/ MARK L. KLEIFGES

 

 

Name:

Mark L. Kleifges

 

 

Title:

Chief Financial Officer

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ DAVID J. HEGARTY

 

 

Name:

David J. Hegarty

 

 

Title:

Executive Vice President

 

5

--------------------------------------------------------------------------------